DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, the species corresponding to claim 3 and the species corresponding to claim 7, in the reply filed on 11/22/2021 is acknowledged.
Claims 4, 6, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,359,662 to Yamada et al..

Yamada et al. teach:

(claim 1)	A sealing assembly for use in an electrophotographic image forming device (FIG.1), comprising: 
a housing (container 41, FIG.3); 
an imaging component (development roller 42) positioned on the housing; and 
a seal (leaf spring 46 and control blade 47, FIG.5A) having opposed first and second edges extending along a longitudinal dimension of the seal, a lateral dimension of the seal is perpendicular to the longitudinal dimension and extends in a direction from the first edge to the second edge, 
the seal is attached to the housing along the first edge (rear-end part of the leaf spring 46) and contacts the imaging component along the second edge (tip end edge 47a), wherein upon attachment to the housing the seal is elastically deformed from an unassembled state in which the second edge has a first profile that varies in the lateral dimension along the longitudinal dimension (see FIG.7) to an assembled state in which the second edge is deformed relative to the first profile to a second profile having less variation in the lateral dimension along the longitudinal dimension than the first profile (the center portion of the tip end edge 47a is caused to protrude toward the outer peripheral surface 42a of the development roller; col. 15 line 42-col. 16 line 3).
(claim 2)	The sealing assembly of claim 1, wherein in the unassembled state of the seal the second edge (47a) of the seal tapers toward the first edge from first and second end portions of the second edge toward a central portion of the second edge (tip end edge 47a tapers by an amount G2; see FIG.7).
(claim 5)	The sealing assembly of claim 1, wherein in the assembled state of the seal the second edge (47a) of the seal extends uniformly in the lateral dimension along the longitudinal dimension (“axially-uniform compressed contact”; col. 15 lines 55-59).
(claim 7)	The sealing assembly of claim 1, wherein in the unassembled state of the seal the first edge of the seal varies in the lateral dimension along the longitudinal dimension (rear-end center portion of leaf spring 46 curved shape; col. 15 lines 39-45, see Fig.8C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,359,662 to Yamada et al., as applied to claim 2 above, and further in view of US 2006/0263117 to Kim et al..
Regarding claim 3, Yamada et al. teaches the sealing assembly of claim 2.  Examiner assumes arguendo that Yamada et al. do not teach the second edge tapering linearly.  Kim et al. disclose mounting a doctor blade of an image forming apparatus such that it uniformly maintains a contact pressure between an elastic blade and a developer roller; further disclosing curved (Fig.4) or linear (Fig.5) shapes to achieve such purpose [0035].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the sealing assembly of Yamada et al. such that in the unassembled state of the seal the second edge of the seal tapers linearly toward the first edge from the first and second end portions of the second edge toward the central portion of the second edge, as suggested by Kim et al., as a matter of engineering choice of art equivalent shapes able to achieve the desired result of evenly distributing the contact pressure.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,359,662 to Yamada et al., as applied to claim 1 above, and further in view of US 9,500,994 to Brown et al..
Regarding claim 8, Yamada et al. teaches the sealing assembly of claim 1 but do not explicitly suggest a notch as claimed.  Brown et al. disclose a sheet (S1) including a centering notch (N1) indicating a middle point of an edge for mounting of the sheet (Fig.2, col. 6 lines 15-20).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the sealing assembly of Yamada et al. such that the first edge of the seal includes a notch formed at a middle section of the first edge for receiving a reference datum during assembly of the seal onto the housing, for improved positioning of the seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852